Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 04/02/2021 has been considered.

Allowable Subject Matter
3.	Claims 1-5, 7-10, and 12-22 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 7-9 and 16-19
None of the prior art of record teaches or suggests a method comprising the steps of determining, based at least in part on a comparison of the static value to the dynamic value, that the consumable should be unlocked to facilitate removal of the consumable from the printing device, and sending a signal to a drive mechanism of the printing device which is engaged with a delivery auger inside the consumable, the signal instructing the drive mechanism to rotate so that a key that is integrated in the drive mechanism releases a locking mechanism that is integrated in a mechanical drive coupling of the consumable thereby unlocking the consumable.
Claims 10, 12, 13 and 20-22
None of the prior art of record teaches or suggests a method comprising the steps of detecting that a key integrated in a drive mechanism of a printing device has at least partially engaged a locking mechanism integrated in mechanical drive coupling of a consumable that a 
Claims 14 and 15
None of the prior art of record teaches or suggests a method comprising the steps of detecting that a key integrated in a delivery auger drive mechanism of printing device has failed to engage a locking mechanism integrated in a mechanical drive coupling of a consumable that a user is attempting to install in the printing device, and sending an alert to an output device of the printing device to notify the user to re-attempt installation of the consumable.
 
         Contact Information
Any inquiry concerning this communication or earlier communications from the
examiner should be directed to HOAN H TRAN whose telephone number is (571)272-2141.
The examiner can normally be reached on M-F 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using
a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is
encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s
supervisor, Walter Lindsay can be reached on 571-272-1674. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications

applications is available through Private PAIR only. For more information about the PAIR
system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIRsystem, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you
would like assistance from a USPTO Customer Service Representative or access to the
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOAN H TRAN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        07/31/21